DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.  The Amendment filed 9/17/21 has been entered.  Amended claims 1-7 are pending and are rejected for the reasons set forth below. 

Claim Rejections - 35 USC §101
3. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

4.  Claims 1-7 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 
In sum, claims 1-7 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 
	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Here, the independent claims at their core recite the abstract idea of: 
receiving, … an indication that the transaction … is authorized by an authorized user for more than one future electronic transactions with one or more restrictions for conducting the more than one future electronic transactions; 
receiving and storing, … payment card information associated with a user account of the authorized user; and 
providing, … , the payment card information automatically in accordance with the one or more restrictions when the … initiates transaction requests. 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., processing transaction request for a user, including receiving and storing information on a user device indicating that the user device is authorized for future transactions and for facilitation of those transactions, including receipt/storage of payment card information, and including providing the 
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 
The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
Claims 2 and 6 simply further refine the abstract idea by requiring various restrictions/rules affecting a transaction, such as a time limit, merchant limit, or maximum amount limit, and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). 
Claim 3 simply further refines the abstract idea by requiring that payment card information is deleted based on one or more restrictions/rules, and does not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is 
Claims 4 and 7 simply provide for the abstract idea an extra solution activity step that requires:  displaying various transaction authorization details, such as a time remaining, a number of transactions remaining, authorized merchants for transactions, or a maximum amount per transaction, and do not add any element or feature that provides a technological solution to a technological problem or technologically improves any element used to carry out the abstract idea (i.e., there is no provision of an integration of the recited abstract idea into a practical application for Step 2B) or include an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept under Step 2B). 
	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter.  The additional elements in the claims, listed below in the Step 2B analysis, are recited at a high level of generality and simply implement the abstract idea, or further refine the abstract idea, recited respectively by the claims.  
The claims, both independent and dependent, viewed individually and as a whole, including each combination of limitations and elements, are not directed to a technological improvement, and do not integrate the judicial exception (i.e., abstract idea) into a practical application since the claims do not recite: (i) an improvement to the functioning of a computer or computing device; (ii) an improvement to another Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process)); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). (See e.g., MPEP §2106.05(a)-(c), (e)-(h)) Therefore, the claims are directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept).  Here, the recited additional elements, such as: a “transaction device,” a “receiver configured to receive” various transaction and authorization information, and a “data signal generator” configured to provide payment card information in accordance with associated restrictions, do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See e.g., MPEP §2106.05(f))  The additional elements are specified at a high level of generality as simply facilitating and/or performing generic computer data receipt and 
The additional elements of each of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis.  None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 

Claim Rejections - 35 USC § 102
5.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A person shall be entitled to a patent unless – 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.  Claims 1, 2 and 4-7 are rejected under 35 U.S.C. §102(a)(2) as being anticipated by Scott et al. (from applicant’s IDS - US Patent Publication 2017/0017958 A1, hereinafter Scott). 
Regarding claim 1, Scott discloses: 
A method for authorization of multiple transactions using a single authentication process, comprising: receiving, at a transaction device, an indication that the transaction device is authorized by an authorized user for more than one future electronic transactions with one or more restrictions for conducting the more than one future electronic transactions  [system, devices, methods for performing and processing secure electronic transactions, including receiving at a user mobile device a plurality of tokens/digital certificates, either after registration of the device or after a request for tokens sent to an issuing bank of the user, for use in future merchant transactions, where receipt of the tokens/certificates indicates that the mobile device is a trusted device that allows authentication of the device with merchants in future transactions via use of the tokens/certificates with one or more merchant in future transactions – see e.g., at least Figs 1, 7, 9 and 13 (including associated text) and including at least the abstract and ¶¶ 121, 125-128, 071-073, 113, 171-172] 
receiving and storing, at the transaction device, payment card information associated with a user account of the authorized user; and providing, by the transaction device, the payment card information automatically in accordance with the one or more restrictions when the transaction device initiates transaction requests  [user mobile device transacts with a merchant transaction device which initiates the payment transaction with the merchant for a purchase via the mobile device, including use of the tokens to authenticate the user device and to provide automatically, via use of the tokens, payment account/payment option information associated with respective tokens; tokens can be stored on the user mobile device; tokens have associated restrictions regarding their use in a merchant transactions – see e.g., at least ¶¶ 113-116, 060, 125-128, 171-172] 

Since claim 5 includes substantially the features of clam 1, claim 5 is rejected for the grounds and rationale used to reject claim 1.

Regarding claims 2 and 6, Scott discloses that the one or more restrictions include at least one of: transactions must be within a time limit on any future authorization from the transaction device is authorized, transactions limited to one or more merchants that the transaction device is authorized to conduct transactions with, transactions must be equal to less than a maximum amount per transaction that the user specifies, a maximum number of transactions that the authorized transaction device can initiate in a given time frame, and a maximum total amount of a plurality of transactions that the authorized device can initiate within a time limit  [various use 

	Regarding claims 4 and 7, Scott discloses displaying authorization details
including at least one of: an amount of time left for the authorized transaction device to initiate transactions, a number of transactions left that the authorized transaction device can initiate, one or more merchants that the transaction device is authorized to conduct
transactions with, and a maximum amount per transaction that the authorized transaction device can initiate  [user mobile device displays various transaction information, including transaction authorization details including payment account, transaction amount, and maximum payment amount to be used in a transaction from a payment / loyalty account balance for the device in the transaction – see e.g., at least Fig 14C (including associated text) and including at least ¶ 184] 

Response to Arguments
7.  Applicant’s arguments filed 9/17/21 have been fully considered. 
	In view of applicant’s arguments, the previous objection to the specification, the previous double-patenting rejection, and the previous prior art rejection of claim 3 are withdrawn. 
	Applicant’s arguments (Amendment, Pgs. 6-9) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under Alice/Mayo analysis in the 101 rejection. 
Additionally, applicant’s arguments (Amendment, Pgs. 6-8), that claim 1 (and also presumably claim 5, which is drawn to substantially the same subject matter) does not recite an abstract idea under Step 2A, Prong 1, are not persuasive.  The amended claims recite the abstract idea described above in the 101 rejection, where information is received and stored at a device to essentially pre-authorize the device to be able to facilitate transactions with one or more merchants, where restrictions are also provided for conducting the transactions.  There is no technical problem being addressed by the claim, but rather, a problem of human inconvenience, which is being addressed by the claim by alleviating a need for a user/device to be authorized for each transaction. (See, Spec., ¶¶ 001-003)  The claimed subject matter facilitates a purchase transaction with a merchant, which is considered a fundamental economic activity under the 2019 PEG.  Furthermore, the features discussed by applicant in the last three lines of the Amend., Pg. 7 are not claimed.  The Bascom and McRO cases cited by applicant are not applicable, since as discussed herein and in the 101 rejection above, the claims here do not provide a technological improvement, but rather, they simply provide a method of pre-authorizing a device for multiple transactions. 
	Applicant’s arguments (Amendment, Pgs. 8-9), that claim 1 (and also presumably claim 5, which is drawn to substantially the same subject matter) is not directed to an 
	Applicant’s arguments (Amendment, Pg. 9), that claim 1 (and also presumably claim 5, which is drawn to substantially the same subject matter) includes subject matter that is an inventive concept (something significantly more than the abstract idea) under Step 2B, are not persuasive.  Applicant does not point out anything specifically here regarding what the claimed inventive concept is, but rather, simply reiterates the arguments previously made by applicant in Amend., Pgs. 6-9 regarding Step 2A.  Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 USC §101 is maintained. 
Applicant’s arguments regarding the prior art rejections are moot in view of the new grounds of rejection necessitated by applicant’s claim amendments. 

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR §1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571)270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776, and the fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696